Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 3, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of sexual abuse in the first degree, sexual abuse in the second degree (two counts) and unlawful imprisonment in the second degree, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.